Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant filed an amendment on 04/26/2021.    Claims 1 and 6 have been amended.  Claims 1-10 , as filed 04/26/2021, are examined herein. This action is a FINAL rejection.

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
The rejection on the basis of nonstatutory double patenting is withdrawn, in light of Applicant’s filing of two terminal disclaimers. 
The instant rejection under 35 USC 112(a) is withdrawn. However, a new rejection has been made.
Regarding the rejection under 35 USC 101, Applicant argues (page 8-9 of the Remarks dated 04/26/2021) that the amended claims are directed to a practical application because they solve the problem of secure adjudication of on-line transactions, where the adjudication is completely hidden from the requesting client, the Examiner respectfully disagrees. However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to a business process. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Further regarding the rejection under 35 USC 101, Applicant argues (page 9 of the Remarks) that the adjudication process being hidden is a specific improvement over prior art, and that example 42 is relevant to the instant amended claims because example 42 recites a specific improvement over prior 
Further regarding the rejection under 35 USC 101, Applicant argues (page 10-11 of the Remarks) that under Step 2B, the instant claims amount to significantly more. This argument is not persuasive.  Applicant is referred to the instant rejection under 35 USC 101 for details. 
Regarding the rejection under 35 USC 103, Applicant argues (page 28-30 of the Remarks) that  “Casey shields the requesting client from the transaction server but does not prevent the client from knowing about it. It is visible and known to the client. An application programmer of an application running on the client must know of the existence of the transaction server (262/352 in Casey Figure 10) in order to make the request. The communication between the transaction server (262/352) and the issuing bank (174) appears to be hidden from the requesting client as it also is in the present invention. The Examiner uses Ramatchandirane in part to address the encrypted back-channel. Ramatchandirane teaches secure communications between a processing module (110) and a device client (105). Finally, Bharghavan's use of the word "transparent" applies only to the user initiating the transaction. To the user, the alert engine is "transparent" in that he/she only knows that alerts are received. However, Bharghavan contains no disclosure of a means to prevent an application programmer from intercepting a transaction anywhere along the payment network. “ This argument is moot. The instant claims 1 and 6 recite the limitation “wherein the requesting client may not have knowledge of 
Regarding the rejection under 35 USC 103, Applicant argues (page 30 of the Remarks) that the art cited in claims 4 and 9 does not teach or suggest the encrypted communication channel as stated above. The examiner finds this argument to be moot in view of new grounds of rejection in regards to the independent claims. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 31 of the specification as filed 04/06/2017. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation – Conditional Language
 Regarding claim(s) 1-10, examiner notes that the following limitations are not positively recited in the claims, and therefore carry limited patentable weight: claims 1 and 6 “wherein the requesting client may not have knowledge of the interception of the transaction request, what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicated…” is a conditional claim limitation, and therefore carries limited patentable weight. 
The inclusion of the term “may not have knowledge of” followed by a condition creates a limitation with optional language. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use 
In claim 1, it can be logically determined that the claimed invention will either be in a state where the requesting client does not have knowledge of the interception of the transaction request, what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicate, or in a state where the requesting client does have knowledge of the interception of the transaction request, what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicated…. For the purpose of examination, the instant limitation of Claims 1 and 6 will be interpreted as “having an intercepting server for intercepting said transaction requests from the requesting client, and for receiving and transmitting transaction request decisions to the agent and for enforcing the adjudicated transaction request decision received from the agent..”

Claim Interpretation – Intended Use
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Claims 1 and 6 include an intended use of the system and method “where the adjudication of the transaction is completely hidden from the requesting client”. This intended use carries limited patentable weight.  Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a 

Claim Rejections - 35 USC § 101
Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for adjudication of online financial transactions.”
Claims 1 and 6 are directed to the abstract idea of “mitigating risk in a financial transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 6  recite “applying the at least one set of policy instructions and parameters to the transaction request from the requesting client and for computing an adjudicated decision of authorization or denial of said transaction request; an encrypted back-channel for communicating the transaction request as a data transmission message from the requesting client to the policy-based transaction … ,  … transmitting transaction requests including additional parameters needed to adjudicate the transaction request as required by the policy instructions, to the policy-based transaction …; and a policy enforcement … coupled to the agent for receiving adjudicated transaction decisions from the policy-based transaction server and coupled to the funding interface for executing the transaction request when the policy-based transaction … so authorizes, and having an intercepting … for intercepting said transaction requests from the requesting 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a funding interface, a secure memory, a transaction server, an encrypted back-channel, and a policy enforcement server, ” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of “mitigating risk in a financial transaction”.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “mitigating risk in a financial transaction” using computer technology (e.g. computing servers). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as (claims 3 and 8) the transaction request containing metadata; (claim 5) aggregation of data; and  (claim 9) a “data repository”.  These additional elements of the claim such as represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they 
Dependent claims 2-5 and 7-10 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

New Matter
Claims 1 and 6 contain the limitation “the requesting client may not have knowledge of the interception of the transaction request; what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicated” In the remarks dated 04/26/2021, Applicant states that support for this claim amendment is provided in US Patent 10169571, which is incorporated by reference. Applicant is asked to directly cite where in the specification each of these limitations is found.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8127982 (Casey) in view of US 20150278810 (Ramatchandirane).

Claim 1: Casey teaches: A system for secure adjudication of online financial transactions of a transaction request from a requesting client, where the adjudication of the transaction is completely hidden from the requesting client, the system comprising:
a funding interface connected to one or more fund resources including a lookup table, a database reference, or an explicit financial account number; (abstract:; column 10, lines 9-12) 
a policy-based transaction server coupled to the secure memory, having a processor for applying the at least one set of policy instructions and parameters to the transaction request from the 
a policy enforcement server coupled to the agent for receiving adjudicated transaction decisions from the policy-based transaction server and coupled to the funding interface for executing the transaction request when the policy-based transaction server so authorizes, and having an intercepting server for intercepting said transaction requests from the requesting client wherein the requesting client may not have knowledge of the interception of the transaction request, what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicated, and for receiving and transmitting transaction request decisions to the agent and for enforcing the adjudicated transaction request decision received from the agent. (column 2 lines 14-24; FIG. 10; column 13, 45-59; Col. 23, lines 48-54 contemplating a transaction being flagged, a parent not responding, and the device automatically transmitting instructions to the issuing bank to authorize or decline the transaction. There is no notification of the transaction initiating party in this teaching.)
Casey does not appear to explicitly teach, but Ramatchandirane does teach:
a secure memory for storing at least one set of policy instructions and parameters, ([0114])
an encrypted back-channel for communicating the transaction request as a data message from the requesting client to the policy-based transaction server (FIG. 1A, [0047]; [0049]; [0052])
an agent coupled to the policy-based transaction server by the encrypted back-channel for transmitting transaction requests including additional parameters needed to adjudicate the transaction request as required by the policy instructions, to the policy- based transaction server; and ( FIG. 11 #1126; [0050] “business logic unit 302”; [0068-0069])
It would have been obvious, at the time of filing, to combine the rule-based transaction approval of Casey with the secure cloud and multiple-step authorization of Ramatchandirane  because 

Claim 2: Casey in view of Ramatchandirane: The system of claim 1, 
Casey further teaches:
wherein the policy-based transaction server executes additional or alternate actions after adjudication of the transaction request and subsequent adjudicated transaction decision as stipulated in the set of policy instructions. ( Column 2 lines 29-34)

Claims 3 and 8: Casey in view of Ramatchandirane: The system of claim 1 
Casey further teaches:
wherein the fund usage transaction request contains metadata describing the attributes of the transaction request including the amount, the purpose, the time and date, and other contextual descriptors. (FIG. 5 #184, #190; column 15, lines 2-8:)

Claims 5 and 10: Casey in view of Ramatchandirane: The system of claim 1, 
Casey further teaches:
wherein multiple fund access transaction requests are aggregated if when they pertain to a common recipient or vendor and are applied to the same fund resource. (Casey column 15, 39-47 )

Claim 6: Casey teaches: A method for secure adjudication of online financial transactions of a transaction request from a requesting client, where the adjudication of the transaction is completely hidden from the requesting client, comprising the steps of: 
connecting to one or more fund resources including a lookup table, a database reference, or an explicit financial account number; (abstract; column 10, lines 9-12)
initiating a transaction request at the requesting client for permission to execute a financial transaction; (FIG.6; column 4, lines 54-59)
adjudicating the transaction request at the policy-based transaction server by evaluating at least one set of policy instructions coupled to the policy-based transaction server, transmitting the adjudicated transaction decision back to the requesting client and executing the transaction at the fund resource when said transaction decision request so authorizes. (Casey column 2 lines 14-24;  Casey FIG. 10 and column 13, 45-59)
Casey does not appear to explicitly teach, but Ramatchandirane does teach:
retrieving additional parameters from the requesting client needed to adjudicate the transaction request via the agent and the encrypted back-channel without disclosing the retrieval to the requesting client; (FIG. 11 and [0068-0069])
Further, it would have been obvious, at the time of filing, to combine the rule-based transaction approval of Casey with the secure cloud and multiple-step authorization of Ramatchandirane  because Ramatchandirane explicitly teaches [0009]  the use of a trusted cloud for the motivation of transaction security and teaches multi step transaction authorization for the purpose of efficiency. See MPEP 2143.I.G.

Claim 7: Casey in view of Ramatchandirane: The method of claim 6, 
Casey further teaches:
further including the step of executing additional or alternate actions following the evaluation of the set of policy instructions.  (column 2, lines 29-34 “requesting authorization from the primary account holder”)

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being anticipated by US 8127982 (Casey) in view of US 20150278810 (Ramatchandirane) in view of US 8655786 (Lakkapragada).

Claim 4: Casey in view of Ramatchandirane teaches: The system of claim 1, 
Casey further teaches: 
wherein the policy-based transaction server is configured to capture and log approved [and rejected] fund usage transaction requests. (FIG. 5 #184 )
Modified Casey does not appear to explicitly teach, but Lakkapragada teaches:
wherein the policy-based transaction server]is configured to capture and log approved and rejected fund usage requests. (column 3, lines 56-64: “… build and retain a history of prior payment transactions authorized or not authorized.”)
One of ordinary skill in the art would be motivated, as of the filing date of the instant application, to modify the teachings of modified Casey by the known technique of Lakkapragada, logging of authorized and declined fund transactions. The teaching of Lakkapragada is applicable to modified Casey as they both share characteristics and capabilities, namely, they are directed to authorization or declining of financial transactions based on rules.  One of ordinary skill in the art would have recognized that applying the known technique of Lakkapragada would have yielded predictable results and resulted in an improved system or process.  Further, applying Lakkapragada to modified Casey would have been recognized by those of ordinary skill in the art as resulting in an improved process that would allow improved security of financial transactions. 

Claim 9: Casey in view of Ramatchandirane teaches: The method of claim 6, 
Modified Casey does not appear to explicitly teach, but Lakkapragada teaches:
further including the step of capturing and storing responses to transaction requests in a data repository.   (Lakkapragada, column 3, lines 56-64)
One of ordinary skill in the art would be motivated, as of the filing date of the instant application, to modify the teachings of modified Casey by the known technique of Lakkapragada, logging of authorized and declined fund transactions. The teaching of Lakkapragada is applicable to modified Casey as they both share characteristics and capabilities, namely, they are directed to authorization or declining of financial transactions based on rules.  One of ordinary skill in the art would have recognized that applying the known technique of Lakkapragada would have yielded predictable results and resulted in an improved system or process.  Further, applying Lakkapragada to modified Casey would have been recognized by those of ordinary skill in the art as resulting in an improved process that would allow improved security of financial transactions. 
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5914472 (Foladare) teaches a credit card having parental approval features.
US 5953710 (Fleming) teaches a credit card with a subsidiary credit card.
US 20120323596 (Verhulst) teaches (Abstract) a pre-authorized transaction list. Further teaches (FIG 4) storage of an account number.
US20110154034 (Bailey) teaches policies for secure mobile financial transactions.
US20140180826 (Boal) teaches aggregated transaction requests.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692


	/C.A.R./               Examiner, Art Unit 3692                                                                                                                                                                                         

/ERIC T WONG/Primary Examiner, Art Unit 3692